Case 1:20-cv-13603-RBK-AMD Document 9 Filed 01/07/21 Page 1 of 2 PageID: 31




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

DANA BLAKE                                   :       CIVIL ACTION
                                             :
                       Plaintiff,            :
                                             :
                       v.                    :
                                             :       CASE NO. 20-13603-RBK-AMD
ALSTOM TRANSPORTATION, INC.                  :
                                             :
                       Defendant.            :


CONSENT ORDER TO VACATE DEFAULT, WITHDRAW MOTION FOR ENTRY OF
        DEFAULT JUDGMENT AND EXTENDING TIME TO ANSWER
        THIS MATTER having been opened to the Court upon submission of Ward Greenberg

Heller & Reidy LLP (Daniel M. Young, Esquire) attorneys for Defendant Alstom

Transportation, Inc., on application to vacate the default entered against Alstom Transportation,

Inc. and to permit Defendant to file an Answer to the Complaint, and with the consent of

Plaintiff, by and through his attorneys Sidney L. Gold & Assoc., P.C. (Jamie L. Ford, Esquire) to

the form and entry of this Order, and good cause having been shown by the parties pursuant to

Fed. R. Civ. Pro. 55(a) and Fed. R. Civ. Pro. 60(b)(6),

                       6th
        IT IS on this ______         January 2021, ORDERED that the default entered on
                             day of ________,

November 12, 2020 is hereby vacated (ECF Doc. No 5); and Plaintiff’s Motion for Default

Judgment returnable January 19, 2021 (ECF Doc. No. 6) is hereby withdrawn by Plaintiff; and

Defendant Alstom Transportation, Inc. is hereby allowed to file a late Answer or otherwise

defend in the above matter within fourteen (14) days of electronic filing of this Consent Order by

the Court; and it is
Case 1:20-cv-13603-RBK-AMD Document 9 Filed 01/07/21 Page 2 of 2 PageID: 32




       FURTHER ORDERED that service of the within Order on all parties shall be deemed

effective upon electronic filing by the Court.

                                                 ________________________
                                                 Ann Marie Donio
                                                 United States Magistrate Judge

We hereby consent to the entry of the above Order.

SIDNEY L. GOLD & ASSOC., P.C.

By:     /s/ Jamie L. Ford
       Jamie L. Ford, Esquire
       jford@discrimlaw.net
       1835 Market Street, Ste. 515
       Philadelphia, PA 19103
       Phone: (215) 569-1999
       Fax:     (215) 569-3870
       Attorneys for Plaintiff Dana Blake


Dated: January 6, 2021

WARD GREENBERG HELLER & REIDY LLP

By: /s/ Daniel M. Young
       Daniel M. Young, Esquire
       dyoung@wardgreenberg.com
       701 East Gate Drive, Suite 220
       Mt. Laurel, New Jersey 08054
       Phone: (856) 866-8920
       Fax:    (856) 866-8761
       Attorneys for Defendant Alstom Transportation, Inc.


Dated: January 6, 2021




                                                    2
